Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 23 December 1783
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                        
                            My dear Baron.
                            Annapolis Decr 23d 1783
                        
                        Altho’ I have taken frequent opportunities, both in public & private, of acknowledging your great
                            zeal, attention & abilities in performing the duties of your Office; yet I wish to make use of this last moment
                            of my public life, to signifie in the strongest terms my entire approbation of your conduct, and to express my sense of the
                            obligations the public is under to you, for your faithful & meritorious Services.
                        I beg you will be convinced, My dear Sir, that I should rejoice if it could ever be in my power to serve you
                            more essentially than by expressions of regard & affection—but in the meantime, I am perswaded you will not be
                            displeased with this farewell token of my Sincere friendship & esteem for you.
                        This is the last Letter I shall ever write while I continue in the service of my Country—the hour of my
                            resignation is fixed at twelve this day—after which I shall become a private Citizen on the Banks of the Potomack, where
                            I shall be glad to embrace you, and testify the great esteem and consideration with which I am—My dear Baron Yr most
                            Obedt & Affecte Servant
                        
                            Go: Washington
                        
                    